Title: From George Washington to Robert R. Livingston, 10 December 1782
From: Washington, George
To: Livingston, Robert R.


                        
                            Dear Sir,
                            Head Quarters Newburg Decr 10th 1782
                        
                        I am favor’d with your Letter of the 4 December accompanying one from Mr Morris. I have acquainted that
                            Gentleman by this conveyance that his Resignation is accepted.
                        Tho I regret much the occasion of your leaving Philadelphia I shall be happy to see Mrs Livingston and
                            yourself at this place on your way to the Manor—you will be so obliging as to make Mrs Washingtons respects to Mrs
                            Livingston and believe that I am, with very great regard Dear Sir Your very Obedt Servt
                        
                            Go: Washington
                        
                    